Citation Nr: 1647545	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  10-47 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) disability. 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1967 to November 1974.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs, Regional Office (RO) located in San Juan, the Republic of Puerto Rico.  In that rating decision, the RO awarded service connection for PTSD disability and assigned a 50 percent evaluation, effective from September 19, 2008.  The Veteran appealed the initial assigned evaluation and effective date.  The jurisdiction has since been transferred to the RO located in Winston-Salem, North Carolina. 

In September 2013, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder. 

In August 2014, the Board found that the Veteran had withdrawn his claim for entitlement to an earlier effective for grant of service connection for PTSD, and remanded the initial increased rating claim to the RO for additional development.  The case has now been returned to the Board for further appellate review. 

Although an unappealed rating decision in December 2009 denied entitlement to TDIU, in light of contentions in the record, the issue of entitlement to a TDIU has been added to the appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (wherein the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.)

In a July 2016 correspondence, the Veteran waived initial consideration of the additional evidence associated with the claims folder since the January 2015 supplemental statement of the case (SSOC). 


FINDINGS OF FACT

1.  Throughout the period under appeal, the Veteran's PTSD disability has been manifested by no more than anxiety, depressed mood, irritability, anger problems, weekly panic attacks, social withdrawal, sleep impairment, flashbacks, hyperviligence, disturbances in mood and motivation, difficulty with relationships, and difficulty adapting to stressful situations. The Veteran's symptomatology more closely approximates impairment that results in reduced reliability and productivity.  

2.  Prior to July 2012, the Veteran does not meet the combined schedular requirements for TDIU.

3.  At no point during the pendency of the appeal does the record demonstrate that his service-connected disabilities are so severe as to preclude him from obtaining and maintaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 3.655, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The appeal of the increased rating and TDIU claims arises from the Veteran's disagreement with the initial evaluations assigned following the grant of entitlement to service connection.  Once entitlement to service connection is granted, a claim is substantiated and any defect in notice is not presumed prejudicial, but must be demonstrated by the Veteran.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Such prejudice has not been alleged or demonstrated in this case.  In any event, the Veteran was provided with adequate notice in a September 2008 letter, prior to the October 2008 rating decision on appeal.

Concerning VA's duty to assist, the Board notes that the VA has obtained the Veteran's service personnel records, post-service VA and private treatment records, and his testimony and lay statements.  The Veteran has not identified any outstanding evidence which could support his claims and there is no evidence of any VA error in assisting in the procurement of records that could result in prejudice to the Veteran.  Overall, the Board finds that the evidence of record is sufficient to decide the Veteran's claims.

The Veteran was afforded VA psychiatric examinations in February 2009, May 2013, October 2014, and May 2015 during the pendency of this appeal.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical condition, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The examination reports contain sufficient information to rate the Veteran's PTSD and TDIU claims under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board also finds that there has been compliance with the 2014 remand directives, and no additional action is needed to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative, and he had the opportunity for a personal hearing before a member of the Board.  See 38 C.F.R. § 3.103.  

Accordingly, the Board will address the claims on appeal.

II.  Increased Rating for PTSD 

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

The Veteran's PTSD is rated as 50 percent disabling, effective from October 1, 2008, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

PTSD is to be rated under the General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as the following.  A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2011) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).

The Board notes that VA recently amended 38 C.F.R. § 4.130 to now refer to DSM-V.  This change does not apply to claims originally pending before the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  The Veteran's case was first certified to the Board in June 2010.  Therefore, the amendment to 38 C.F.R. § 4.130 does not apply to his claim.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the veteran's claim.  
38 U.S.C.A. § 5107 (2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2015).  

In this case, the Veteran contends that his PTSD disability is more severe than what is reflected by the currently assigned 50 percent rating.  

Initially, the Board observes that the Veteran's medical records also reflect Axis diagnosis of alcohol abuse, in remission.  See the reports of October 2014 and May 2015 VA psychiatric examination.  However, the Board is precluded from differentiating between the symptoms of the Veteran's PTSD and his other psychiatric condition in the absence of clinical evidence that clearly showed such a distinction.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here, there is no such medical evidence of a distinction between his diagnosed PTSD and alcohol abuse.  As such, symptoms related to the Veteran's alcohol abuse will be considered in his claim for increased rating for his psychiatric disability.  See Mittleider, 11 Vet. App. at 182; and see also, 38 C.F.R. § 3.102.

A September 2008 VA psychiatric assessment treatment record shows that the Veteran reported symptoms of decreased motivation, memory and concentration impairment, nightmares, irritability, and social isolation.  He endorsed a treatment history for depressed mood beginning in 1997, a gradual cessation of his psychiatric medication, and that he had felt "ok" until three or four years prior.  Although previously employed as a mortgage underwriter, the Veteran indicated he was not working.  No abnormalities were observed on mental status examination.  He was assessed with dysthymia disorder and assigned a GAF scaled score of 80.  Subsequent VA treatment records show his continued reports of irritability, decreased motivation, and feelings of social isolation.  He stated that he felt that his life was not worth living, but he denied any suicidal ideations.  A January 2009 mental status examination found he had paranoid ideations.  At that time, the examiner noted the Veteran's continued use of medication and therapy to treat his symptoms, as well as the Veteran's expressed belief that he was learning to cope with his symptoms.

In February 2009, the Veteran was afforded a VA psychiatric examination in conjunction with his claim for service connection for PTSD.  At that time, his reported symptoms included social isolation, detachment from others, angry outbursts, irritability, nightmares, intrusive thoughts, depressed mood, diminished interest, concentration and memory problems, and difficulty with relationships.  The Veteran felt that his mental health symptoms affected his total daily functioning, resulting in his diminished feelings of self-worth, decreased motivation, limited socialization, and struggles seeking employment.  He reported a history of tension with co-workers and he stated that he was terminated from his last job for challenging his supervisor about the unethical practices within the industry; he described his relationships with his supervisors and co-workers as "fair."  The Veteran also reported occasional tension within his current marriage, but endorsed having a good relationship with his wife and children.  

The associated mental status examination revealed no impairments in orientation, appearance, hygiene, or behavior.  He showed a disturbance of motivation and mood, he had a flattened affect, and he showed anxiety.  His depressed mood likely occurred near continuously and affected his ability to function independently.  The Veteran's memory, communication, speech, thought process, judgement, were within normal limits, and there was no evidence of panic attacks, delusions or hallucination, or obsessional rituals.  The examiner noted impairments in the Veteran's attention and focus, as well as the Veteran's report of difficulty focusing on daily activities; the examination results revealed his attention and concentration were grossly intact.  He reported having passive thoughts about death, but he denied any suicidal intent or plan.  The Veteran was assessed with PTSD and assigned a GAF scaled score of 50.  The VA examiner concluded that the Veteran's PTSD disability caused him occupational and social impairment with reduced reliability and productivity.

VA medical records dated from 2009 to 2010 document the Veteran's additional reports of psychiatric symptomatology and his psychiatric treatment.  In February 2009, the examiner noted the Veteran's October 2008 report of depression with fleeting suicidal thoughts and his January 2009 report of improved symptoms of less frequent nightmares, no suicidal thoughts, and diminished flashbacks.  An August 2009 treatment record shows that the Veteran informed the treating VA provider that he was "feeling better" and he had "more energy", with less irritability and improved sleep.  He later indicated in October 2010 that he was easily irritated, which resulted in his need to isolate himself from others daily, and that he was doing volunteer work to remain busy and keep his mind off of his PTSD.  Additional records dated in 2009 and 2010 reflect findings of paranoid ideations on mental status examinations, and that the Veteran continued with medication to manage his psychiatric symptoms.  

VA treatment records in 2012 show that the Veteran reported a history of a motor vehicle accident in August 2011 that he felt triggered his increased PTSD symptomatology, to include feelings of powerlessness, anxiety, and hypervigilance shortly after the accident.  A May 2012 VA treatment records show that the Veteran reported some improvement in his mood since the accident.  On clinical evaluation, he had an anxious mood, liable affect, and paranoid ideations.  A January 2013 VA treatment record shows that the Veteran reported that he had a full-time job at the county jail, and he felt that his work had helped his PTSD symptoms.  He was evaluated as stable on his medication.  Subsequent VA treatment records show he continued to report improved PTSD symptoms, where he felt that he was "doing fairly well" and his mood was "ok." 

In May 2013, the Veteran was afforded a VA psychiatric examination to evaluate the severity of his PTSD disability.  The examination report shows a diagnosis of PTSD and an assigned GAF scaled score of 65.  The Veteran reported symptoms included nightmares, being easily startled, difficulty socializing with non-veterans, anxiety, flat affect, and depressed mood.  He relayed that he was currently employed at the county jail and he had good relationships with his wife and daughter.  The VA examiner found that the Veteran's PTSD disability was manifested by symptoms of anxiety and sleep impairment, and the severity of his symptoms were evaluated as mild or transient, and resulted in no more than occupational and social impairment with decreased work efficiency and ability to perform tasks during periods of significant stress. 

During the September 2013 Board hearing, the Veteran testified that his PTSD disability was manifested by symptoms of frustration, flashbacks, social isolation, angry outbursts, nightmares, anxiety, and memory impairment.  The Veteran testified that he had been involved in a motor vehicle accident in August 2011 which lead to an increase in symptoms and caused him to suffer a flashback attack.  He testified he had been working at a correctional facility on a part-time basis from February 2012, and then working on full-time basis since July 2012. 

The Veteran was afforded a VA psychiatric examination to evaluate the severity of his PTSD disability in October 2014.  In that examination report, the examiner noted that the Veteran reported that he was currently taking medication to treat his symptoms and his reported symptoms that included sleep impairment, nightmares, intrusive thoughts, anger outbursts, easily startled, and anxious and depressed mood.  He reported on going martial strain manifested by difficulty communicating with and isolating himself from his wife.  He reported that he was verbally aggressive with his wife on occasion, but he denied any physical aggression.  He reported having a good relationship with his step-children.  He indicated he remained employed at a corrections officer, admitted acting aggressively towards inmates, and relayed he had minimal contact with his co-workers.  The Veteran reported that he had a loss of interest in activities he once enjoyed, including fishing and hunting.  He stated that he avoided crowds, and he experienced road rage on occasion.  

On mental status examination, the 2014 VA examiner observed that the Veteran was appropriately dressed and groomed, and he made good eye during clinical interview.  The Veteran's mood was euthymic.  His speech and thought process were clear, and he was oriented.  His memory, concentration, judgment, and insight were evaluated as within normal limits.  There was no evidence of suicidal or homicidal ideations, hallucinations, delusions, or inappropriate behavior.  The VA examiner did observe that on occasion the Veteran would laugh to mask his feelings.  The VA examiner found that the Veteran's PTSD disability was manifested by anxiety, suspiciousness, weekly panic attacks, sleep impairment, and difficulty in relationships with others.  The VA examiner concluded that the Veteran's PTSD caused him no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The Veteran underwent his most recent VA psychiatric examination in May 2015.  At that time he endorsed symptoms that included nightmares, flashbacks, sleep impairment, hyperviligence, and being easily startled.  The Veteran reported that he was currently working as detention officer.  The VA examiner confirmed a diagnosis of PTSD and found that the Veteran's PTSD symptoms included: anxiety, panic attacks, sleep impairment, disturbances in mood and motivation, difficulty with relationships, and difficulty adapting to stressful situations.  The VA examiner concluded that the Veteran's PTSD symptoms were not severe enough either to interfere with occupational and social functioning, but he required continuous medication. 

Based on the review all the medical and lay evidence, the Board concludes that the findings show that the Veteran's disability does not meet criteria for a rating higher than 50 percent under 38 C.F.R. § 4.130.

Collectively, the aforementioned lay and medical evidence reflects that the Veteran's PTSD was manifested predominantly by the following symptoms: anxiety, depressed mood, irritability, anger problems, weekly panic attacks, social withdrawal, sleep impairment, flashbacks, hyperviligence, disturbances in mood and motivation, difficulty with relationships, and difficulty adapting to stressful situations. Although the Veteran reported having difficulty with relationships, he is married and reports having a good relationship with his children.  He reported having difficulty working with others at his previous job as mortgage underwriter; however, he has not reported any such problems with his current employment as detention officer.  Rather, the Veteran has informed his treating VA mental health providers that his position at the local jail has helped him to better manage his PTSD symptoms.  

In addition, the objective medical evidence does not indicate his psychiatric disability warrants a rating higher than 50 percent.  Notably, none of the VA examiner found that the Veteran's disability resulted in more than occupational and social impairment with reduced reliability and productivity.  The VA examination and VA mental treatment records do not reflect findings of speech, thought process, or thought content abnormalities.  Although the Veteran intermittently reported having passive suicidal thoughts, he has consistently denied any suicidal or homicidal intent or plan.  While the 2009 VA examiner recorded that the Veteran's depressed mood occurred near-continuously and impacted his ability to function independently, none of the subsequent medical records suggest such severe symptomatology.  Rather, VA treatment records dated later in 2009 show that the Veteran's mood had improved with medication.  

Moreover, the medical evidence shows that the Veteran received a GAF scaled score between 50 and 80, which is indicative of no more than moderate symptoms, or moderate difficulty in social or occupational functioning.   These scores do not indicate symptoms as severe as to result in deficiencies in most areas, which must be shown to warrant the higher, 70 percent disability rating.

At no point do the objective medical findings of record show evidence of obsessive ritualistic behavior, impaired impulsive control, or near-constant panic.  The Veteran was oriented and cooperative during each clinical evaluation.  The VA examination reports and VA treatment records do not demonstrate that the Veteran experiences such symptoms to suggest that the severity of his PTSD disability was consistent with deficiency in most areas.

Nor does the evidence demonstrate that the Veteran has gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, serious memory loss problems, as associated with a 100 percent rating.  Additionally, he has worked full-time since July 2012, and although he has had difficulty with co-workers in his previous employment, has not reported any problems with his co-workers or supervisors at his current job.  He has maintained positive relationships with his family members and reportedly engages in volunteer work.  The evidence of record has not shown the Veteran's disability to be manifested by total social and occupational impairment so as to warrant a 100 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the rating assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In short, after a review of all the evidence of record, the Board finds that the described symptomatology does not warrant assignment of a rating higher than the currently assigned 50 percent rating for the Veteran's PTSD disability.  The preponderance of the evidence is against the claim for increase, and it must be denied.  

Extra-schedular Considerations 

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the disability at issue that would render the schedular criteria inadequate.  The Veteran's main symptoms are contemplated in the assigned 50 percent rating.  A rating in excess of that assigned is provided for certain manifestations of his PTSD but the probative evidence reflects that those manifestations are not present in this case.  The rating criteria adequately describe the severity and symptomatology of the Veteran's service-connected mental health disability.  Therefore, the symptoms associated with the Veteran's psychiatric disability are contemplated by the rating schedule and no extraschedular referral is required.

III.  TDIU 

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the Veteran from retaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In this regard, due consideration will be given the history of the Veteran's service-connected disabilities. 

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

Here, the evidence of records demonstrates that the Veteran has obtained and maintained full time employment since July 2012.  Given the Veteran's reports that he had full-time employment since July 2012, there is no reason to consider whether TDIU is warranted since July 2012.  The Board will only consider whether the severity of the Veteran's service-connected disabilities precluded his employability prior to July 2012.  

For the period prior to July 2012, service connection has been awarded for tinnitus, rated as 10 percent disabling, and for bilateral hearing loss, rated as noncompensable, effective from February 2008.  The Veteran has also been awarded service connection for PTSD rated as 50 percent disabling, effective from September 2008, and from September 2011 to September 2012, his service-connected ischemic heart disease has been rated as 10 percent disabling.  The Veteran's combined disability rating from February 2008 to September 2008 is 10 percent, and the combined rating from September 2008 to September 2012 is 70 percent, neither of which meets the schedular criteria for consideration of a TDIU under 38 C.F.R. § 4.16 (a).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board, however, does not have the authority to make an extraschedular assignment in the first instance.  Rather, the Board may only grant a total rating under section 4.16(b) after the issue of extra-schedular consideration has been first referred to and denied by VBA's Director of Compensation & Pension Service.

For a veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  

As discussed above, the Veteran's PTSD disability is contemplated by the rating criteria under the disability is currently rated.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The evidence does not show that his PTSD disability is outside the realm of the usual so as to render impracticable the schedular ratings. 

Additionally, the evidence also shows that the symptomatology for the Veteran's bilateral sensorineural hearing loss, tinnitus, and ischemic heart disease are contemplated by the rating criteria applicable to those disabilities.  38 C.F.R. §§ 4.85, 4.86, 4.87, 4.104, Diagnostic Codes 6100, 6260, and 7005, respectively.  

There is no evidence of record that shows the Veteran's service connected disabilities, either individually or combined, reflect some factor which takes the case outside the normal considerations of the rating schedule. 

The Board acknowledges that the claims folder contains statements from the Veteran in which he asserts that he is totally disabled and unemployable because of his PTSD disability.  However, after a review of the entire record, the Board finds that the preponderance of the evidence is against the finding that the Veteran's service-connected disabilities precluded him from any substantially gainful employment.  

In this regard, the Board notes that the Veteran has consistently reported that he was terminated from his previous employment as a mortgage underwriter because of his objections to unethical practices of the industry in 2005.  He has not asserted that he was terminated from his position because of the severity of his now service-connected disabilities.  While 2009 VA examiner noted that the severity of the Veteran's PTSD disability has impacted his desire to seek employment, the VA examiner did not conclude that his disability precluded him ability to obtain and maintain substantially gainful employment.  Rather, the VA examiner found that his disability resulted in no more than occupational impairment with reduced reliability and productivity.  There is no medical evidence that indicates the service-connected disabilities render the Veteran unemployable prior to July 2012.

Based on the foregoing, the Board finds that the symptoms manifested by the Veteran's service-connected disabilities are contemplated by the applicable criteria under the current rating schedule.  Additionally, the weight of the competent and probative evidence of record does not show that the Veteran is unemployable solely due to his service-connected disabilities.  

Although the Board does not dispute that the Veteran experiences impairment due to his service-connected disabilities, ratings of the severity of these disabilities appear to be adequately reflected by the current schedular ratings.  See Van Hoose, supra.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The Veteran's claim for TDIU must be denied.


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD is denied. 

Entitlement to a TDIU is denied. 




____________________________________________
DELYVONNE M. WHITEHEAD 
 Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


